Exhibit 10.1

TERMINATION AGREEMENT AND
GENERAL RELEASE OF ALL CLAIMS

     This Termination Agreement and General Release (the "Agreement") is made by
and between Quantum Corporation, a Delaware corporation (“Quantum”), and Michael
J. Lambert (Quantum employee # 18356), collectively, (the “Parties”).

     WHEREAS, the Company and Mr. Lambert have agreed to mutually and amicably
end the employment relationship in accordance with the terms and conditions
hereinafter set forth;

     NOW, THEREFORE, in consideration of the mutual promises set forth herein
the Parties agree as follows.

     1. Definition of Parties:  References in this Agreement to “Quantum” shall
include any and all parent, subsidiary and affiliated corporations and business
entities and all shareholders, officers, directors, agents, managers, employees,
representatives, attorneys, and successors and assigns of those corporations and
entities.  References in this Agreement to “Michael J. Lambert” or “Mr. Lambert”
shall include all of his representatives, attorneys, heirs, and successors and
assigns.

     2. Quantum's Consideration For Agreement: In consideration hereof, Quantum
agrees to pay to Mr. Lambert those separation payments and benefits detailed
below. These payments and benefits are in addition to any other payments or
benefits for which Mr. Lambert may be otherwise eligible under law or in
accordance with any existing agreement which by its terms shall survive the
termination of Mr. Lambert’s employment as of the Effective Date.

          a)     Separation Payment. Except as provided in Section 3, Quantum
agrees to pay Mr. Lambert up to Two Hundred Nine Thousand One Hundred Thirty
Four dollars and 62 cents ($209,134.62), representing his base salary for a
twenty six (26) week period, plus service pay of three (3) weeks for Mr.
Lambert’s three years of service, as follows:

               

i.

An initial payment on the Termination Date of $21,634.62 representing three (3)
weeks of service pay.

ii.

Beginning on the 15th of each month following the Termination Date, so long as
Mr. Lambert has not been hired to work in a full-time position for another
company, Quantum shall make monthly payments to Mr. Lambert of $31,250.00.

iii.

Once Mr. Lambert has been hired to work full-time for another company, the
monthly payments will cease, and Quantum will not be obligated to make any
further separation payments.

iv. 

The maximum aggregate total of separation payments to Mr. Lambert shall be
$209,134.62, representing the initial $21,634.62 payment and six (6) monthly
payments of $31,250.00.

          b)     Discharge of forgivable Loan.  Quantum agrees to release Mr.
Lambert from any obligation to repay the outstanding principal portion of his
forgivable loan as of the Termination Date, and interest accrued thereon. The
forgiveness amount of Mr. Lambert's forgivable loan has been estimated by
Quantum to be Fifty Four Thousand Dollars ($54,000) in unpaid principal, and
accrued interest.  Mr. Lambert shall be solely responsible for the payment of
all income and other taxes on the forgiven portion of the loan.

1

--------------------------------------------------------------------------------

          c)      Health and Welfare Benefit Continuation. If Mr. Lambert is
enrolled in a medical, dental, vision or Employee Assistance Program (EAP) plan
sponsored by Quantum on the Termination Date, he shall be entitled to six (6)
months of benefit coverage at no cost to him after the Termination Date.  A lump
sum payment equal to the grossed up value of six months of COBRA premiums
($7,133.46) will be paid to Mr. Lambert on or about the Termination Date for
this purpose, and Mr. Lambert shall be responsible for the application for COBRA
coverage and for payment of all premiums related thereto.

          Quantum shall continue Mr. Lambert’s group-term life insurance
coverage in effect at the Termination Date for up to sixty (60) days following
the Termination Date.  The cost for this coverage will be deducted from the
separation payments specified in Section 2(a) above unless written notice is
received by the Benefits Department, c/o Quantum Corporation (fax: 719-536-6314)
at least two (2) weeks prior to the Termination Date.

          d)     Use of Office Space. Beginning June 11, Quantum agrees to
permit Mr. Lambert to use Company office space in its Irvine, CA facility until
the Termination Date, at no cost to him.  The assigned office space will be
equipped with telephone, voice mail, fax machine, computer and email access.

          e)       Stock Treatment. Quantum agrees that Mr. Lambert shall be
entitled to exercise any vested stock option within three (3) months following
his Termination Date. Mr. Lambert acknowledges that any exercise of options is
subject to those restrictions on timing of trades under the “Insider Trading”
rules imposed by the US Securities and Exchange Commissions.

          f)      Financial Planning Assistance. Quantum agrees to make
available to Mr. Lambert for Quantum’s fiscal year 2005, financial planning
assistance at the annual value of financial assistance perquisite generally
available to executives at Quantum. The value of benefit to Mr. Lambert is Three
Thousand Dollars ($3,000).

          g)      Vacation Pay.  In addition to the separation payments
specified in Section 2(a), Mr. Lambert shall receive a payment of $21,634.62 on
or about the Termination Date representing Mr. Lambert’s accrued vacation per
Quantum’s normal vacation policy.

     3.     Mr. Lambert’s Last Day of Regular Employment:  Mr. Lambert
understands and acknowledges that his continued employment and active presence
at Quantum through June 30, 2004 is an express condition to the promises and
payments hereunder.  Mr. Lambert’s Termination Date shall be September 30, 2004;
provided that Mr. Lambert in his discretion may voluntarily terminate his
employment prior to September 30, 2004 (but after June 30, 2004) and such
earlier date shall then be the Termination Date.  Mr. Lambert further
understands and acknowledges that in consideration of the promises and payments
hereunder his reasonable assistance in transitioning of CFO responsibilities may
be requested from time to time during the period following active employment.

     4.      Mr. Lambert’s Waiver of All Legal Claims:  In further consideration
for the payments and promises described above, Mr. Lambert does hereby
completely release and forever discharge Quantum from all claims, rights,
obligations, and causes of action of any and every kind and character, known or
unknown, which Mr. Lambert may now have, or has ever had, arising from or in any
way connected with the employment relationship between the parties, any actions
during that relationship, or the termination of that relationship.

This release includes but is not limited to: a) all "wrongful discharge" or
"wrongful termination" claims; b) all claims relating to any contracts of
employment, express or implied; c)

2

--------------------------------------------------------------------------------

all claims for breach of any covenant of good faith and fair dealing, express or
implied; d) all claims for any tort of any nature; e) all claims for attorney's
fees and costs; and f) all claims under any federal, state, or municipal
statute, ordinance, regulation or constitution, including specifically any
claims under the California Fair Employment and Housing Act, the California
Labor Code, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans With Disabilities Act, the Employee Retirement
Income Security Act and any other laws or regulations relating to employment or
employment discrimination.

     5.     Confidentiality Provision: Mr. Lambert agrees that the terms and
conditions of this Agreement are strictly confidential and shall not be
disclosed to any other person except his immediate family, his legal counsel,
taxing authorities in connection with his filing of federal or state tax
returns, or as otherwise required by legal process or applicable law. 

     6.      Mr. Lambert’s Acknowledgment of Civil Code § 1542:  Mr. Lambert
states that he has read Section 1542 of the Civil Code of the State of
California, which provides as follows:

          

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Mr. Lambert understands that Section 1542 gives him the right not to release
existing claims of which he is not now aware, unless he voluntarily chooses to
waive this right.  Having been so apprised, Mr. Lambert nevertheless hereby
voluntarily elects to, and does, waive the rights described in Section 1542, and
elects to assume all risks for claims that now exist in his favor, known or
unknown, from the subject of this Agreement.

     7.     Non-Admission Clause:  Nothing in this Agreement shall be construed
as an admission by Quantum of any wrongdoing by the Company or any liability
arising from the subjects covered in this Agreement.

     8.     Entire Agreement:  This Agreement constitutes the entire
understanding of the parties on the subjects covered.  Mr. Lambert expressly
warrants that: a) he has read and fully understands this Agreement; b) he has
had the opportunity to consult with legal counsel of his own choosing and to
have the terms of the Agreement fully explained to him; c) he is not executing
this Agreement in reliance on any promises, representations or inducements other
than those contained in this document; and d) he is executing this Agreement
voluntarily, free of any duress or coercion.

     9.     Effective Date:  This Agreement shall become effective on the eighth
(8th) day following the date on which Mr. Lambert signs it. It is understood
that Mr. Lambert may revoke his consent to this Agreement in the seven day
period following the date on which he signs the Agreement (the “Effective
Date”).

     10.     Compliance with Older Workers Benefit Protection Act:  Mr. Lambert
acknowledges that Quantum has advised him: a) that he should consult with an
attorney prior to signing this Agreement; b) that he has twenty  (20) days in
which to consider whether he should sign this Agreement; and c) that if he signs
this Agreement, he will be given seven (7) days following the date in which he
signs to revoke the Agreement and it would not be effective until after this
seven-day period had lapsed.

3

--------------------------------------------------------------------------------

     11.     Return of Property:  To the extent he has not already done so, Mr.
Lambert shall, on or before the Termination Date, return to Quantum all Quantum
property, including all keys, credit cards, files, documents, business records,
customer records, computer discs, PDAs, computer, telephone and other Quantum
property and assets that may be in his possession or control.

     12.     Non-Disparagement: Mr. Lambert agrees not to make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action, which may, directly or indirectly,
disparage Quantum its officers, directors, employees, advisors, businesses or
reputations.  Quantum agrees that it will not make statements or
representations, or take any action, which may, directly or indirectly,
disparage Mr. Lambert or his business or reputation.  Notwithstanding the
foregoing, nothing in this Agreement shall preclude either Mr. Lambert or
Quantum from making truthful statements or disclosures that are required by
applicable law, regulation, or legal process.

     13.     Construction of Agreement: This Agreement shall not be construed in
favor of or against any of the parties hereto, regardless of which party
initially drafted it. This Agreement was reached through arms-length
negotiations by the parties and their respective counsel, and it represents a
final, mutually agreeable compromise.

     14.     Counterparts: This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall be deemed to be one and the same instrument.

Acknowledged and Agreed:

Dated:

  June 29, 2004  

          

  /s/  Shawn Hall

 

                              

 

Mr. Shawn Hall

 

 

 

For Quantum Corporation

 

 

 

 

Dated:

  June 29, 2004  

 

  /s/  Michael J. Lambert

 

 

 

Mr. Michael J. Lambert

4

--------------------------------------------------------------------------------